                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-155-MOC-DCK

 REGINA BOSTON,                                    )
                                                   )
                   Plaintiff,                      )
                                                   )
    v.                                             )         ORDER
                                                   )
 CAPITAL ONE AUTO FINANCE, INC,                    )
                                                   )
                   Defendant.                      )
                                                   )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 31) filed by Kristen P. Watson, concerning Ellen T. Mathews

on May 1, 2019. Ms. Ellen T. Mathews seeks to appear as counsel pro hac vice for Defendant

Capital One Auto Finance, Inc. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 31) is GRANTED. Ms. Ellen T.

Mathews is hereby admitted pro hac vice to represent Defendant Capital One Auto Finance, Inc.

         SO ORDERED.


                                       Signed: May 1, 2019
